Citation Nr: 0621183	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for headaches, 
currently claimed as migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
veteran submitted additional medical evidence, along with a 
waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 3 8 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to her service 
connection claims for residuals of a neck injury, and 
headaches.  VCAA letter dated in October 2003 was pertinent 
to the veteran's service connection claims, but made no 
mention of what was needed to establish entitlement to 
service connection for pertinent disabilities.  Thus, because 
the Board does not have the authority to send the veteran 
notice, a remand is required for corrective action.

Further, with regard to the veteran's service connection 
claim for headaches, the Board notes that a private medical 
report dated in September 2005 shows a current diagnosis of 
migraine headaches, and the veteran contends that her current 
headaches are related to her military service.  Service 
medical records reflect that the veteran sustained multiple 
contusions stemming from an August 1978 motor vehicle 
accident, and was seen for complaints of headaches following 
a fall in the barracks in April 1979.  According to a 
December 1980 report of medical history taken upon 
separation, the veteran complained that she had or had had a 
head injury, and the examiner noted that the veteran had had 
occasional migraine headaches, about one per month.  The 
Board also notes that post-service, in April 2003, the 
veteran was apparently involved in another motor vehicle 
accident.  (see March 2004 Moncrief Army Community Hospital 
report).

Given the current diagnosis of migraine headaches, as well as 
the in-service motor vehicle accident, fall, and notation of 
occasional migraine headaches, the Board finds that a VA 
examination is necessary in order to ascertain the etiology 
of any currently diagnosed headaches.  See 38 C.F.R. § 
3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370 
(2002).  The private physician who diagnosed the veteran in 
September 2005 did not discuss the probable etiology of the 
veteran's headaches, and the veteran has not been afforded a 
VA examination to determine if her headaches are related to 
service.

Finally, during the veteran's personal hearing, it was noted 
that, beginning in the 1980's, while a dependent of an active 
duty person, the veteran sought outpatient treatment for her 
neck and headache complaints from Fort Drum, Fort Bliss, and 
Fort Jackson.  Records dated through mid-June 2004 from 
Moncrief Army Community Hospital are associated with the 
claims folder.  It does not appear that records have been 
requested from the other identified medical providers.  As 
such, the Board finds that the identified records should be 
requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her service connection claims for 
residuals of a neck injury, and 
headaches.  

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claims.

2.  The RO should request any treatment 
records pertinent to the veteran during 
her military dependency status from 1980 
to the present from the medical 
facilities located at Fort Drum in New 
York, and Fort Bliss in Monterey, 
California.

The RO should also request any outpatient 
treatment records dated from June 2004 to 
the present from Moncrief Army Community 
Hospital at Fort Jackson in South 
Carolina.  

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed headaches.  The 
examiner should review the claims folder, 
to include the September 2005 report 
reflecting a diagnosis of migraine 
headaches, prior to the examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed headaches are related to 
service.  The examiner should reconcile 
any findings with service medical records 
reflecting the 1978 motor vehicle 
accident, headache complaints following 
the April 1979 fall, and the December 
1980 report of medical history noting 
occasional migraine headaches, as well as 
post-service evidence noting a 2003 motor 
vehicle accident.  

4.  Upon completion of the above- 
requested development, the RO should re-
adjudicate the veteran's service 
connection claim for residuals of a neck 
injury, and headaches.  All applicable 
laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is so 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


